DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey et al., U.S. Patent Application Publication No. 2003/0120393, in view of OLSON et al., U.S. Patent Application Publication No. 2001/0045230.

As per claim 1, and as best understood, Figure 7 of Bailey et al. discloses the claimed features by disclosing:

An irrigation system comprising:
a valve (element 62”);
a solenoid (element 60’) associated with the valve, the solenoid having a dedicated solenoid housing that does not house any components of the valve;
a plurality of circuits (element 104’), at least one circuit in a circuit housing (e.g. inside the controller; element 14’) attached at least
partially to the dedicated solenoid housing of a respective one of the plurality of solenoids (e.g. via wiring and electrical connecters that interface the solenoid with the controller);
a wireless transceiver (element 16’; antenna), the wireless transceiver in the circuit housing (integral to the controller) attached at least partially to the dedicated solenoid housing of the solenoid and configured to wirelessly communicate via a communication network (e.g. See Figure 1)(further there inherently exists an electrical conduit by which power and data signals are transmitted and received by the antenna for the purpose of controlling the solenoid to actuate the valve); and
the communication network comprising the wireless transceiver for communication with the solenoid (e.g. See Figure 1).

However, Bailey et al. does not specifically disclose plural valves and respective solenoids inside the valve box, per se, nor plural wireless transceivers, because Bailey et al. only explicitly discloses the utilization of one valve box having one solenoid controlled valve. There are not plural valve boxes and/or plural solenoids controlling plural valves explicitly described by Bailey et al.
	
In analogous art, OLSON et al. discloses, within the art of irrigation control, multiple valves and respective control solenoids inside one valve box, or having multiple valve boxes located around a large area or property (e.g. See [0006] and Figures 1 and 2).

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of OLSON et al. into Bailey et al. for the purpose of allowing each valve box to house more than one valve and/or to use more than one valve box if an area to be irrigated is very large and expansive, thereby forming a more flexible and compact system. 

	Further, each valve box of Bailey’s et al.’s combined system would each obviously utilize an antenna, as taught by Bailey et al., in order to wirelessly communicate with main controllers without needing to utilize expensive and cumbersome wiring connecting all of the valve boxes to the main controllers.
	As per claims 2-3 and 5, Bailey et al. clearly discloses the utilization of a controller that is located within the confines of the valve box (e.g. See element 14’), the controller being utilized to control the solenoid which operates the opening and closing of the valve.

As per claims 4 and 7, Bailey et al.’s combined system adequately discloses the utilization of a watering schedule, per se (e.g. See Bailey et al., specifically Abstract).

As per claim 7, the claimed “routing” feature claimed is inherent to an irrigation system utilizing wireless communications whereby the remotely located valves, which are positioned in multiple remotely located valve boxes, are controlled to perform the actual irrigation process of the area to be irrigated. If signals are not routed correctly, then certain areas might be unnecessarily irrigated and overwatered causing damage and/or flooding. Or, if certain areas are not watered properly, then those areas might suffer from dying out and the areas dying causing damage and costly repairs.

As per claims 8 and 10, a wireless “activation” signal is interpreted to correspond to a signal by which the valve is activated via the use of the solenoid and this is a feature that is inherent to the functions and or capabilities of Bailey et al. Clearly the controller utilizes such said signal to initiate an energize or de-energize signal that is utilized by the solenoid to force the valve to open or close.

As per claim 9, the utilization of plural valve boxes is clearly demonstrated to be a feature that was well known in the art at the time the invention was made by virtue of the examiner holding of Official Notice, as already adequately explained and demonstrated above.

 As per claim 11, the rational as set forth above with respect to the rejection of claim 1, is applied herein.

As per claim 12, the rational as applied to claim 3, from above, is applied herein.
As per claims 13 and 14, the rational as applied to the rejection of claims 8 and 10, from above, is applied herein. Further, the utilization of more than one activation signal is inherent to the disclosed functions and or capabilities of Bailey et al.’s combined system.

As per claims 15 and 16, the rational as applied to claims 2-3 and 5, from above, is applied herein.

	As per claim 17, the rational as applied to claims 4 and 7, form above, is applied herein.

	
Claims 6 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey et al.’s combined system, as applied to claims 5 and 11, respectively, from above, and further in view of Garner et al., U.S. Patent Application Publication No. 2005/0264973.

As per claims 6 and 18-19, Bailey et al.’s combined system does not specifically describe a confirmation receipt for a command with respect to the operation of the solenoid, per se.

In analogous art, Garner et al. discloses this feature (e.g. See Abstract and [0031] and [0036]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Garner et al. into Bailey et al.’s combined system for the purpose of ensuring that when a solenoid controlled valve is actuated, that it actually actuated, so that the overall system can determine if parts of the system are not functioning properly, if at all, thereby allowing for a more efficient controlled system by providing adequate feedback about the actual operations of the valves when they are instructed to either open or close.
As per claim 20, the claimed “routing” feature claimed is inherent to an irrigation system utilizing wireless communications whereby the remotely located valves, which are positioned in multiple remotely located valve boxes, are controlled to perform the actual irrigation process of the area to be irrigated. If signals are not routed correctly, then certain areas might be unnecessarily irrigated and overwatered causing damage and/or flooding. Or, if certain areas are not watered properly, then those areas might suffer from dying out and the areas dying causing damage and costly repairs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 9, 2022
/RDH/